Exhibit 10.11

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION SUBJECT TO, THE
REGISTRATION REQUIREMENTS UNDER SUCH ACT OR AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OF AMERICA.

AMENDED AND RESTATED NOTE

MERCER STAFFING, INC.

12% Subordinated Note Due 2008

 

$                March 1, 2005

MERCER STAFFING, INC. (“MSI”), for value received, promises to pay to
                     or its registered assigns (the “Noteholder”) on March 31,
2008 (the “Maturity Date”), the principal amount of                      DOLLARS
($            ), and to pay interest (calculated on the basis of a year of three
hundred sixty (360) days comprised of twelve (12) months of thirty (30) days
each) in cash on the principal amount hereof for the period from and including
the date of issuance hereof to and including the date of the repayment hereof in
full at a rate per annum equal to twelve percent (12%), payable quarterly
provided MSI is in compliance with all the terms and conditions set forth in the
Loan and Security Agreement dated Security Agreement, dated February 28, 2005
among Bridge Healthcare Finance, LLC, Bridge Opportunity Finance, LLC (“Senior
Lenders”), MSI and its subsidiaries. Such terms and conditions are set forth in
the executed subordination agreement which shall be incorporated herein by
reference.

This Note re-evidences certain indebtedness previously evidenced by that certain
Note dated July 1, 2004 from Allied Contract Services, LLC (“ACS”) to the order
of Noteholder (the “Prior Note”) issued pursuant to the Securities Purchase
Agreement dated as of July 1, 2004 between ACS and Noteholder.

This Note is given in substitution for and not as payment for the Prior Note and
is not intended as a novation thereof.

Payment of principal of, interest on this Note, and all other amounts payable
hereunder or under shall be made in Dollars in immediately available funds, at
the place and time and in the manner to be specified.



--------------------------------------------------------------------------------

This Note and the Indebtedness evidenced hereby constitute Subordinated
Indebtedness and are subordinated and subject in right of payment to the prior
payment in full of all Senior Indebtedness, as set forth in the Subordination
Agreement dated February 18, 2005 with Senior Lenders, the Noteholder, MSI and
its subsidiaries.

This Note is subject to the optional prepayment by MSI prior to the Maturity
Date provided subject to the terms of the Subordination Agreement
(“Subordination Agreement”).

This Note is registered on the books of MSI and is transferable only as provided
in the Subordination Agreement executed with Lender.

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Pennsylvania, without giving effect to
principles of conflict of laws.

* * * * * * *

IN WITNESS WHEREOF, this Note has been duly executed and delivered by MSI’s
officer as of the date and at the place first written above.

 

MERCER STAFFING, INC. By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

The undersigned entered into that certain Securities Purchase Agreement dated as
of July 1, 2004 (the “Purchase Agreement”) with Allied Contract Services, LLC
(“ACS”) and, pursuant to the terms of the Purchase Agreement, ACS issued and
delivered to the undersigned ACS’s 12% Subordinated Note Due 2005 dated July 1,
2005 (the “Note”). The undersigned hereby acknowledges and consents to the
transfer and assignment of the Purchase Agreement and the Note from ACS to
Mercer Staffing, Inc. (“MSI”) effective as of February 16, 2005.

 

3